In an action, inter alia, for a judgment directing the plaintiffs reinstatement to the defendant’s clinical psychology program, the plaintiff appeals from an order of the Supreme Court, Westchester County (Dillon, J.), entered August 22, 2005, which granted those branches of the defendant’s motion which were pursuant to CELR 3211 (a) (5) and (7) to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the plaintiffs challenge to his termination from the defendant’s clinical psychology program for academic deficiencies should have been brought in the context of a proceeding pursuant to CELR article 78 (see Maas v Cornell Univ., 94 NY2d 87, 92-93 [1999]; Diehl v St. John Fisher Coll., 278 AD2d 816 [2000]; Klinge v Ithaca Coll., 244 AD2d 611 [1997]; see also Matter of Lusardi v State Univ. of N.Y. at Buffalo, 284 AD2d 992 [2001]; Matter of McDermott v New York Med. Coll., 228 AD2d 967 [1996]; Aranoff v Fordham Univ., 171 AD2d 434 [1991]). Since the plaintiffs action was commenced nearly six years after he was terminated from the subject program, it was properly dismissed as untimely (see CELR 217 [1]; Diehl v St. John Fisher Coll., supra; Aranoff v Fordham Univ., supra).
The plaintiff’s remaining contentions are without merit. Miller, J.E, Spolzino, Ritter and Lifson, JJ., concur.